Citation Nr: 9922148	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a left hip 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from March 1943 to October 1945.

In May 1974, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denied the veteran's 
claim for service connection for residuals of a low back 
injury.  Later that month, the RO notified him of its 
decision, and of his procedural and appellate rights, and he 
did not timely appeal.

In May 1982, the RO denied the veteran's petition to reopen 
his claim concerning his low back.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in August 1983 also denying the 
petition to reopen the claim.

In January 1987, and later in June 1987, the RO again denied 
the veteran's petition to reopen his claim concerning his low 
back.  He appealed to the Board.  The Board issued a decision 
in March 1988 continuing to deny the petition to reopen the 
claim.

In October 1991, the veteran submitted another request that 
his claim concerning his low back be reopened.  The RO 
advised him in a letter that same month that he would have to 
submit "new and material" evidence to reopen his claim.  
See 38 C.F.R. § 3.156.  The RO again notified him of this in 
a December 1991 letter.  He did not timely appeal.

The veteran most recently requested that the RO reopen his 
claim concerning his low back in March 1997.  In August 1997, 
the RO denied his petition to reopen the claim.  The RO 
confirmed its decision in October 1997 after considering 
additional evidence.  The veteran thereafter submitted a 
timely Notice of Disagreement (NOD) concerning this claim, in 
March 1998, after which the RO issued him a Statement of the 
Case (SOC) in April 1998.  While he submitted a VA Form 9, 
Appeal to the Board (a document usually utilized to file a 
Substantive Appeal) later in April 1998, in that document, he 
indicated that his claim was really for service connection 
for residuals of a left hip injury-and not his low back.  
Therefore, since he did not actually perfect an appeal 
concerning his low back, but rather, withdrew his appeal as 
to that issue, such issue is not before the Board.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 (1998).  

Consistent with the veteran's expressed intention, in April 
1998, the RO considered, but denied (as an original claim) 
the issue of service connection for residuals of a left hip 
injury..  His local representative at the RO submitted a 
written statement in June 1998 disagreeing with the RO's 
decision concerning the left hip; the Board finds that such 
statement reasonably can be construed as a timely NOD.  
See 38 C.F.R. § 20.201 (1998).  However, for the reasons 
discussed below, this issue must be REMANDED to the RO for 
further procedural development before the Board may exercise 
jurisdiction over this issue.  See 38 C.F.R. § 20.200.


REMAND

Although the veteran, through his local representative at the 
RO, submitted a timely NOD concerning the claim for his left 
hip, the RO has not issued him an SOC concerning this claim 
(only an SOC concerning the low back claim that he withdrew, 
which was based on different laws and regulations pertaining 
to the submission of "new and material" evidence, as 
opposed to the requirements for service connection).  Also, 
after receipt of the SOC, the veteran must perfect an appeal 
concerning his left hip by the submission of a timely 
Substantive Appeal or equivalent statement.  See 38 C.F.R. 
§§ 20.202, 20.203, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (1998).  

While it is indeed unfortunate that this claim must be 
returned to the RO for these reasons, which undoubtedly will 
result in further delay in the veteran receiving a decision 
concerning this claim, the Board simply does not have 
jurisdiction over this claim at this time, and won't, unless 
these procedural steps are completed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.


Accordingly, the left hip claim is REMANDED to the RO for the 
following actions:

1.  The RO should issue the veteran an 
SOC concerning his claim for service 
connection for residuals of a left hip 
injury.  The SOC must contain a 
discussion of the RO's decision and cite 
all governing laws, regulations, and 
other legal precedent.

2.  After receipt of the SOC, the veteran 
and his representative should be given 60 
days to perfect an appeal concerning the 
left hip claim by timely filing a 
Substantive Appeal as to that issue; the 
also may submit any additional 
evidence/argument in response to the SOC.  
If the veteran timely perfects an appeal 
as to the , then his claim should be 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












